PER CURIAM.
The above petitioner represented to this court that he was sentenced to serve six years for the commission of the crime of grand larceny and he contended that inasmuch as the maximum penalty for such an offense was five years, he was entitled to be discharged.
It now appears that the statement was false and the contention unfounded. The record attached to the return of respondent shows that the petitioner was charged in an information with breaking and entering with intent to commit a felony, the maximum penalty for which is 15 years in the State prison.
*739It further appears that in the Second Count of the information he was' charged with grand larceny and found guilty of the offense but that the passage of sentence was deferred.
It is, therefore, ordered that the writ of habeas corpus he discharged.
THOMAS, C. J., and TERRELL, HOB-SON, THORNAL and O’CONNELL, JJ., concur.